Citation Nr: 1112512	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for chorioretinal scar of the left eye.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a Board hearing, held by the undersigned, in January 2011.  A copy of the hearing transcript has been associated with the record.  At the hearing, the Veteran submitted additional evidence to the Board in the form of private treatment records.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

Records received in January 2011 indicate that the Veteran wishes to file a claim of service connection for hypertension.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.  The Board notes that a service connection claim for hypertension was denied in July 2009.


FINDINGS OF FACT

1.  The Veteran's best-corrected vision of the service-connected left eye, at worst, is 20/cf 10"; anatomical loss or serious cosmetic defect of the left eye.

2.  The Veteran's best-corrected vision of the non-service-connected right eye, at worst, is 20/40.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for a chorioretinal scar of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.350, 3.383, 4.1, 4.3, 4.7 (2010); 38 C.F.R. §§ 4.79, 4.80, 4.84a, Diagnostic Codes 6070, 6074 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

(The Board notes that 38 C.F.R. § 3.159 was revised during the pendency of the claim, effective as of May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in March 2006 informed the Veteran of the information necessary to substantiate his underlying service connection claim.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A separate March 2006 letter included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his ocular disorder.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These include private treatment records from Patterson Eye Clinic.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was most recently afforded a VA examination pertaining to his claim for an increased rating in October 2009, with an addendum provided in April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is adequate, as it is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  The opinion is thorough and supported by the record.  The opinion noted above is therefore adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

II. Increased Rating

The Veteran is seeking an initial evaluation in excess of 30 percent for his service-connected chorioretinal scar of the left eye.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).  

VA must assess the level of disability from the effective date of the award of service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disability resulted in symptoms that would warrant staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2010).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

(While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.)

The Veteran's primary complaint is loss of vision in the left eye.  Under the applicable criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from non-compensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).

The rating schedule recognizes that a veteran's visual acuity may fall between the specified Snellen's test levels.  In applying the rating for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  For example, a person who can read at 20/100 but cannot at 20/70 should be rated as seeing at 20/100.  38 C.F.R. § 4.83 (2008).

Eye impairment is rated on the basis of impairment of central visual acuity.  As noted, Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  A 30 percent evaluation will be assigned where: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

Although higher schedular ratings are assignable for worse visual acuity, those ratings contemplate that service connection is in effect for both eyes.  When only one eye's disability is recognized as entitled to compensation, the maximum evaluation for total loss of vision of that eye is 30 percent, unless there is enucleation of the service-connected eye or serious cosmetic defect of the service-connected eye.  See 38 C.F.R. § 4.80 (2008).

The Board has reviewed the evidence in the claims file, including the Veteran's private treatment records from Patterson Eye Clinic and the reports of multiple VA and private examinations.  The best corrected visual acuity of the Veteran's non-service-connected right eye has consistently been recorded as 20/40 or better and his field of vision in that eye has been normal.  The Veteran's vision in his left eye was noted to be 20/800 (cf at 10"), per the most recent VA examination in October 2009.  A September 2010 private treatment record reflects that the Veteran has "finger count" vision in the left eye.  There is no indication that the Veteran has actual anatomical loss of the left eye or that there is a serious cosmetic defect.

The Board notes that under 38 C.F.R. § 3.383(a), in certain circumstances, paired organs may be considered to both be service connected for compensation purposes even if only one is service connected.  With respect to the eyes, in order for the non-service-connected eye to be considered service connected it must be rated at a visual acuity of 20/200 or less, or the peripheral field of vision must be 20 degrees or less.  38 C.F.R. § 3.383(a)(1) (2010).  Because the Veteran's right eye does not meet these criteria, it may not be treated as if it were service connected.

Here, the Veteran's chorioretinal scar of the left eye has been evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6074, utilizing the criteria applicable to the Veteran's claim.  A 30 percent rating was assigned for vision in one eye of 5/200 and vision in the other eye of 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6074 (2008).  As noted above, a 30 percent rating is also applicable when the Veteran is blind in one eye, having only light perception, but has 20/40 vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).  Thus, the Veteran has been awarded the maximum available schedular rating for loss of vision in one eye.  See 38 C.F.R. § 4.80 (2008).  Therefore, an initial rating in excess 30 percent is not warranted at any time since the award of service connection.

The Board also notes that Diagnostic Code 6070 allows for entitlement to special monthly compensation (SMC).  By a May 2007 rating decision, the RO awarded the Veteran SMC for loss of use of his left eye.  See 38 C.F.R. § 3.350(a) (2010).  Thus, the Veteran is already receiving SMC for his service-connected left eye disability.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left eye disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 30 percent for chorioretinal scar of the left eye must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for chorioretinal scar of the left eye is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


